Citation Nr: 0630417
Decision Date: 09/27/06	Archive Date: 01/18/07

Citation Nr: 0630417	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-00 652	)	DATE SEP 27 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right knee arthritis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and C.H., a VA congressional liaison



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
September 1976 and from May 1978 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

In June 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.  In June 2004, the 
Board remanded these matters to the RO for further 
development.  

In a decision issued March 10, 2006, the Board denied the 
veteran's claims.  Later that month, the veteran submitted 
statements requesting reconsideration of his claims based on 
new evidence. 

The issues are addressed on a de novo basis in a separate 
decision.


VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2005).    

The Board issued a decision on May 10, 2006, concluding that 
the criteria for higher ratings for the veteran's right knee 
disabilities were not met and that the veteran was not 
entitled to a TDIU.  After the Board decision was issued, the 
veteran requested reconsideration on the basis new medical 
evidence that was not of record at the time of the May 2006 
decision.
 
In light of the veteran's request and the additional 
evidence, the Board will vacate the May 10, 2006, decision in 
its entirety.  Following entry of this order to vacate, the 
Board will consider the issue on appeal and render a decision 
as if the May 10, 2006, decision had never been issued.  


ORDER

The May 10, 2006, decision of the Board of Veterans' Appeals 
is VACATED.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0607080	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right knee arthritis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).

 
WITNESSES AT HEARING ON APPEAL

Appellant and C.H., a VA congressional liaison


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
September 1976 and from May 1978 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO), 
which denied the veteran entitlement to the benefits 
enumerated above.  Specifically, an August 1998 rating 
decision granted the veteran service connection for a right 
leg injury including the right knee and rated this disorder 
as 20 percent disabling.  An April 2002 rating decision 
denied the veteran entitlement to a TDIU.   

In June 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.

This case was previously before the Board and, in June 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Right knee arthritis is manifested by complaints of pain 
with flexion to 100-130 degrees and extension from -5 to 0 
degrees.

2.  Moderate right knee impairment due to recurrent 
subluxation or lateral instability is not demonstrated.

3. Service connection has been granted for irritable bowel 
syndrome with colitis, rated 30 percent disabling, bilateral 
pes planus and related foot disorders to include plantar 
fasciitis, hallux limitus/rigidus, degenerative joint disease 
of first metatarsophalangeal joint and posterior tibial 
tendonitis, rated 30 percent disabling, sleep apnea, rated 30 
percent disabling, chronic prostatitis, rated 20 percent 
disabling, hemorrhoids, rated 10 percent disabling, chronic 
bursitis, left shoulder with history of dislocation, rated 10 
percent disabling, chondromalacia patella left knee with 
synovitis and degenerative joint disease, rated 10 percent 
disabling, status post multiple arthroscopy surgeries, right 
knee, with synovitis, and history of instability, rated 10 
percent disabling, and traumatic arthritis right knee, rated 
10 percent disabling. The veteran's combined schedular rating 
is 90 percent.

4. The veteran has a college education and work experience in 
telemarketing, alcohol and drug counseling and in the waste 
recycling industry.

5. The veteran's service-connected disorders are not of 
sufficient severity to prevent him from securing or following 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Codes 5003, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
status post multiple right knee arthroscopy surgeries with 
history of synovitis and instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 4.7, 
4.40, 4.45, 4.59 and Part 4, Diagnostic Code 5257 (2005).

3.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16(a)(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, statements of the case 
in December 1999 and March 2003 and supplemental statements 
of the case dated in March 2000, February 2001, November 
2001, May 2002, and October 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in January 2002 and June 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to present testimony in support of his claims and 
has done so.  The Board notes, with respect to the claim for 
a higher evaluation for the veteran's right knee 
disabilities, that the June 2004 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records shows that in June 1984 
he presented to a service department treatment facility with 
complaints of a right knee problem but could recall no 
injury.  Following an essentially normal physical 
examination, questionable strain was the diagnostic 
assessment.

Post service, the veteran presented to a VA treatment 
facility in November 1990 with an approximate 8 year history 
of right knee pain after falling down stairs.  An MRI of 
right knee to rule out meniscus tear in December 1990 was 
interpreted to reveal an extensive tear of the posterior horn 
of the media meniscus as well as suggestive pathology in the 
region of the anterior cruciate.

On right knee examination in February 1991, the veteran 
denied locking, instability, or swelling.  There was normal 
alignment with approximately 10 degrees of valgus.  Range of 
motion was from minus 5 to 120 degrees.  There was tenderness 
to palpation posteriomedially.  The knee was stable to 
varus/valgus stress.  Lachman test and drawer sign were 
negative.

In June 1991 the veteran was hospitalized at a VA medical 
facility and underwent right knee arthroscopy and partial 
meniscectomy with debridement. 

When seen in October 1991 for follow-up evaluation, the 
veteran was noted on physical examination to have full range 
of motion of the right knee with no effusion.

On a VA examination in September 1995 the veteran complained 
of intermittent right knee pain, which is mild to moderate.  
He said the pain occurred with walking for more than two 
blocks and with repetitive motion of the knee, as with biking 
and jumping.  He denied locking and/or swelling of the knee.  
He said that the knee gave way on occasion with strenuous 
physical activity, but improved with rest, Ibuprofen, 
massage, and stretching.  On physical examination, it was 
noted that the veteran's gait was within normal limits.  
There was no obvious deformity or muscle atrophy noted.  
There was no swelling, popliteal fullness or joint line 
tenderness.  There was no pain with patellofemoral 
compression.  There was no effusion present.  Deep tendon 
reflexes were +0/4 over the right knee and +2/4 over the left 
knee and both ankles.  There was moderate crepitus with range 
of motion of both knees.  McMurray's sign was negative 
bilaterally.  Flexion/extension was 0-130 degrees, 
bilaterally, with internal and external rotation 10 degrees, 
bilaterally.  Sensory examination was +2/5 in the L-5 
distribution on the right and +5/5 in the remainder of the 
examination.  Thigh circumference was 49 cm. bilaterally.  
Quadriceps and hamstring strength was 5/5, bilaterally.  
There was a 1+ anterior draw sign bilaterally.  There was no 
ligamentous laxity noted.  An x-ray of the right knee was 
interpreted to reveal mild degenerative joint disease.  
Status post arthroscopy of the right knee medial meniscus 
with debridement and right knee chronic synovitis were the 
diagnoses.  

In September 1997, the veteran presented to a VA clinic with 
continuing problems with his right knee.  He stated that in 
the last six months he had been having increased episodes of 
swelling and pain in the right knee, especially with weight 
bearing or running.  On physical examination, there was no 
erythema, tenderness, or swelling in either knee.  There was 
tenderness to palpation over the right lateral meniscal 
cartilage.  There was complete range of motion, but the 
McMurray's test elicited marked popping, grinding, and at 
least some moderate discomfort over the right lateral 
meniscal cartilage.  Questionable new internal right knee 
derangement was the diagnostic assessment.

An x-ray of the veteran's right knee in March 1998 revealed 
moderate degenerative joint disease in the medial compartment 
of the knee with no evidence of fracture, focal bone 
destruction, or joint effusion.  No interval change was 
diagnosed.

In March 1998 the veteran was hospitalized by VA following 
complaints of progressive right knee pain, particularly in 
the lateral knee with occasional popping and no locking.  The 
veteran underwent right knee arthroscopy surgery.  
Arthroscopy revealed Grade I chondromalacial changes at the 
inferior pole of the patella, healthy looking lateral femoral 
condyle and lateral tibial plateau, a completely absent 
anterior cruciate ligament, and a posterolateral radial tear.  
There was also Grade I and II chondromalacia changes of the 
lateral femoral condyle.  

A VA outpatient treatment record dated in April 1998 
indicates that the veteran was 7 weeks status post right knee 
arthroscopy.  There was no effusion and the veteran was 
assessed as "doing well."

Service connection for a right leg injury including right 
knee was established by an RO rating action dated in August 
1998.  This disorder was rated as 20 percent disabling under 
Diagnostic Code 5010-5257 of VA's Schedule for Rating 
Disabilities (Rating Schedule), effective from July 1990.

On a VA joint examination in January 2000, the veteran 
complained of constant, moderate right knee pain that 
increased with range of motion and any strenuous physical 
exercise, weakness of the right leg and easy fatigability.  
He said that as a result he was unable to run any longer.  He 
also complained of intermittent swelling over the right knee 
and giving way but denied falls.  He denied locking of the 
knee and incoordination.   He denied any decreased range of 
motion.  He said that he experienced stiffness of his knee 
with cold and damp temperatures.  Physical examination 
revealed multiple scars over the right knee.  There was a 
moderate valgus deformity.  The right leg appeared smaller 
than the left.  There was no swelling over the knee.  There 
was mild global tenderness on palpation.  Deep tendon 
reflexes were plus two out of four.  McMurray's sign was 
negative.  There was moderate crepitus with range of motion.  
Range of motion was 0-130 degrees bilaterally.  Motor 
examination was four out of five on the right and five out of 
five on the left.  There was a negative anterior drawer sign 
and no other ligament laxity noted, although the veteran was 
guarding his knee due to pain.  Status post arthroscopy times 
two, right knee and traumatic arthritis, right knee were the 
diagnoses rendered.

In June 2000, the veteran presented to a VA orthopedic clinic 
with a chief complaint referable to his left knee.  
Examination of his knees revealed mild effusion on the left 
side.  His patella palpated as nodular on the anterior 
surface and lateral edges with reproducible crepitus.  There 
was no subluxation, inhibition, or apprehension of his 
patella.  Drawer signs were negative, anterior and posterior.  
Lachman's was negative.  McMurray's was questionably positive 
in the medial compartment.  Varus and valgus tests were 
negative for significant pain or laxity.

On a VA examination in April 2001, the veteran reported that 
he injured both of his knees in service.  He said that he had 
pain on a daily basis in both knees as well as swelling, 
morning stiffness, crepitation, and popping.  He reported 
collapsing had occurred in the past, especially on the left.  
He further stated that stairs were painful to ascend and 
descend for both knees.  It was noted that he did not use any 
braces or canes.  He said range of motion was generally 
reduced in both knees and flare-ups of pain in both knees 
occurred in association with activity.  Physical examination 
revealed some lateral displacement of the patella in both 
knees.  There was slight synovial thickening in both knees.  
There was 3+ crepitation on range of motion in the right 
knee, and 2+ on the left.  There was tenderness of the 
patellofemoral joint on the left and medial joint line on the 
right.  Range of motion of both knees was from 0-125 degrees.  
There was no lateral collateral, medial collateral or 
cruciate ligament laxity identified.  McMurray's maneuver was 
negative.  Quadriceps muscle were equal.  Degenerative joint 
disease of the right knee status post medial meniscectomy was 
the pertinent diagnosis.  The examiner commented that during 
periods of flare-ups of knee pain, he would expect additional 
motion loss of 25-30 degrees in the right knee.  He added 
that he would expect mild alteration in the veteran's gait 
secondary to limping and diminished endurance secondary to 
pain and weakness.

In January 2002, the veteran submitted an Application for 
Increased Compensation Based on Individual Unemployability 
(VA Form 21-8940).  He said that he last worked full time in 
March 1995 and became too disabled to work in April 1998.  
The veteran reported that he had a college education with a 
Bachelor of Science degree.  He also reported training at a 
Community College in alcohol and drug counseling.  He 
reported prior work experience as a laborer and telemarketer.

Of file are records extracted from veteran's VA vocational 
rehabilitation counseling and training folder.  These records 
show that the veteran completed an AAS degree in business and 
a Bachelor's degree in sociology.  While in service he 
performed duties as an inventory management specialist.  He 
reported that following service he had never held a full time 
job.  He reported stringing together a series of part time 
jobs, rotating among telemarketing, recycling, and temporary 
agency assignments.  The veteran was noted by his VA 
counseling psychologist to report that his capacity to 
complete the physical demands at work is moderately to 
severely impaired.  He also reported that his sustained 
concentration and persistence were mildly impaired.  The 
veteran stated that he can obtain jobs as a warehouseman but 
that these jobs all paid minimum wage and that his knee would 
not sustain the wear and tear of such a manual labor job, 
according to his physicians and his own experience.  It was 
recorded that the veteran preferred employment as a Drug and 
Alcohol counselor as he reported a background as a volunteer 
mental health and hot line counselor.  The veteran was 
assessed as having an employment handicap in addition to a 
serious employment handicap.  It was noted that his service-
connected disability materially contributed to his employment 
restrictions.  The veteran was found entitled to Chapter 31 
vocational rehabilitation benefits.  It was recommended that 
these benefits should be furnished so that he could become 
employed as a Drug and Alcohol counselor.

In a statement dated in May 2003, a VA physician reported 
that the veteran had been under his care for four years and 
had urinary frequency that necessitated hourly use of the 
bathroom, knee meniscal injuries that limited lifting, 
squatting, kneeling, crouching, bending, repetitive climbing, 
and plantar fasciitis which limited standing and walking.  He 
stated that these medical conditions interfered with the 
veteran's day to day activities.  He added that due to the 
functional limitations related to these disorders, the 
veteran was not competitive in the work force and had limited 
likelihood of maintaining full time employment. 

At his hearing in June 2003, the veteran stated that 
disabilities including "muscular and skeletal" degenerative 
disorders involving multiple joints impeded his ability to 
work.  The veteran described his prior employment experiences 
and the impact specific disabilities had on his current 
ability to obtain work.  The veteran described symptoms and 
physical limitations associated with his right knee 
disorders.  
             
The veteran presented to a VA orthopedic clinic in July 2004 
for evaluation of right knee pain.  He reported progressively 
worsening lateral right knee pain for over a year.  He denied 
locking and buckling of the knee.  He reported some pain 
relief from low dose Motrin but stated that due to gastric 
symptoms he could not tolerate non-steroidal anti-
inflammatory medication.  He said that he had not tried a 
brace for his knee and that he had had no recent knee trauma.  
On physical examination the veteran had mild valgus deformity 
of the right knee.  There was no effusion.  Active range of 
motion was 0-100 degrees with pain on full flexion.  There 
was lateral joint line tenderness.  The knee was stable to 
valgus and varus stress.  There was no crepitus.  An x-ray of 
the right knee was interpreted to reveal moderately severe 
degenerative joint disease with no joint effusion.

In August 2004 the veteran was furnished a right Seattle 
systems lateral unloader knee brace.

Pursuant to the Board's June 2004 remand the veteran was 
provided VA examinations in January 2005 for the purpose of 
determining his employment capabilities and/or limitations 
due to his service connected disabilities.  On VA orthopedic 
examination it was stated that the veteran reported pain on a 
daily basis in both knees, with swelling on the right.  He 
had morning stiffness in both knees as well as the presence 
of crepitation, popping, and loss of range of motion.  He 
noted that repetitive movement aggravated both knees and that 
flare-ups occurred in both knees with activity, which were 
usually relieved with rest after two hours.  He added that 
these flare-ups result in additional motion loss.  He noted 
that the veteran has a history of pes planus and hallux 
valgus deformities and wore inserts in his shoes in the form 
of arch supports.  He stated that the veteran had pain on a 
daily basis in the arches of both feet and some metatarsal 
head and Achilles pain on occasion.  He noted that there was 
increased pain with repetitive movement and intermittent 
swelling.  He noted that the veteran did limp.  

Also noted was a history of recurrent left shoulder 
dislocations.  The veteran reported morning stiffness and 
pain with repetitive use.  There was no crepitation or 
popping.  Range of motion was generally reduced.  The 
examiner stated that repetitive movement aggravated the 
shoulder, especially with lifting, pushing, or pulling.  It 
was noted that the veteran's overall functionability in terms 
of activities of daily living was limited in the amount of 
walking he could do and the amount of repetitive movement he 
could perform with his left upper and lower extremities.  

On physical examination of the veteran's pes planus, there 
was mild arch tenderness, with no heel or Achilles pain.  
There was no swelling or erythematous changes.  There were no 
ulcerations.  The knees showed tenderness on the right medial 
joint space.  There was patellofemoral tenderness on the 
left.  There was no effusion of either knee.  There was 1+ 
crepitation in both knees, and mild pain on movement.  Range 
of motion of both knees was 0-130 degrees.  There was no 
lateral collateral, medial collateral, or cruciate ligament 
laxity identified.  McMurray's maneuver was negative.  
Examination of the left shoulder showed tenderness 
anteriorly.  The AC joint was normal.  The clavicle was 
intact.  The veteran had 0-130 degrees of forward flexion and 
abduction, limited by pain; 45 degrees internal and external 
rotation, limited by pain.  Recurrent left shoulder 
dislocations, bilateral pes planus and calcaneal spurs, left 
knee chondromalacia patella with degenerative joint disease, 
right knee degenerative joint disease, and bilateral hallux 
valgus deformities were the diagnoses.  The examiner stated 
that during flare-ups of pain involving the veteran's feet, 
he would expect no additional motion loss, but moderately 
severe alteration in the veteran's endurance in ambulatory 
activities, which represented the major functional impact.  
In the left shoulder he said that he would expect no 
additional motion loss, but moderate weakness in activities 
of pushing, pulling and performing movement activities in 
particular would represent the major functional impact.  He 
stated that in terms of employability, the veteran would not 
be a candidate for his usual and customary occupation as a 
laborer with these conditions.  He stated that the veteran 
would only be suitable for a sedentary line of work from an 
orthopedic standpoint

On general VA examination in January 2005, the examiner noted 
that the veteran's obstructive sleep apnea reportedly 
presented problems with insomnia.  He noted that the 
veteran's irritable bowel syndrome reportedly caused 
cramping, diarrhea, and constipation.  The veteran's chronic 
prostatitis caused the veteran to urinate every hour to hour 
and a half.  The examiner noted that the veteran underwent a 
colonoscopy in February 2003 that showed a Grade I internal 
hemorrhoid.  On physical examination of the abdomen, the 
veteran was noted to have a nondistended, mild, diffuse 
tenderness, normoactive bowel sounds, and no 
hepatosplenomegaly or masses.  On rectal examination, 
tenderness, to include the prostate, was noted.  The examiner 
concluded that the veteran had irritable bowel syndrome that 
could make it difficult for the veteran to do physical labor 
if he did not have access to a bathroom.  He added that the 
veteran could do sedentary work with this condition.  He 
noted that the veteran had prostatitis that required him to 
urinate every hour to an hour and a half.  He stated that the 
veteran would again have to have access to a bathroom at his 
work place; otherwise, this disorder should not interfere 
with his ability to work.  Lastly, the examiner noted that 
the veteran had sleep apnea that would cause hypersomnolence, 
and make it difficult for him to work.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Analysis

The Right Knee

The Board at the outset notes that when initially service-
connected by the RO's August 1998 rating action this disorder 
was characterized as a right leg injury including right knee 
and was rated as 20 percent disabling under Diagnostic Codes 
5010-5257, effective from July 1990.  However, during the 
course of this appeal, the veteran's service-connected right 
knee disorder has been recharacterized and is currently rated 
separately by the RO as 10 percent disabling for status post 
multiple arthroscopy surgeries with synovitis and history of 
instability under Diagnostic Code 5257, effective from 
November 11, 2001, as well as 10 percent disabling for 
arthritis under Diagnostic Code 5010, effective from November 
11, 2001.  In its analysis the Board will consider all 
manifestations of the veteran's right knee disability under 
the applicable Diagnostic Codes since the effective date of 
service connection, July 6, 1990.



A.  Arthritis of the right knee.

The veteran's right knee range of motion, as noted 
consistently on VA examinations to be limited by pain, is now 
separately rated as 10 percent disabling under Diagnostic 
Code 5010, pertaining to the rating of traumatic arthritis of 
the knee, beginning November 11, 2001.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Degenerative arthritis, under 
Diagnostic Code 5003 is rated based on limitation of motion 
of the affected joint.  Where, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  With 
these findings, and occasional incapacitation exacerbations, 
a rating of 20 percent may be assigned.  These ratings will 
not be combined with ratings based on limitation of motion.

Diagnostic Codes 5260 and 5261 govern limitation of leg 
motion.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's service-connected right knee disability is 
shown by the evidence summarized above, to be manifested by 
clinical findings of limitation of motion, pain, and 
tenderness.

On the veteran's February 1991 VA examination, the veteran's 
right knee stability was good.  Range of motion testing 
disclosed flexion, limited by pain, to 120 degrees and 
extension to -5 degrees.  Full range of motion of the right 
knee was noted on VA outpatient treatment in October 1991, 
following his elective arthroscopy in June 1991.  When he was 
examined by VA in September 1995 and, again, in January 2000 
stability of the knee remained good.  Right knee flexion, on 
both occasions, was to 130 degrees and extension was to 0 
degrees.  In April 2001, a VA physician noted range of motion 
of the right knee from 0 to 125 degrees with additional loss 
of 25-30 degrees of flexion with painful flare-ups.  In July 
2004 range of motion of the right knee was from 0-100 with 
pain and on his most recent examination in January 2005, the 
veteran's right knee range of motion was again nearly normal 
at 0-130 degrees with no lateral collateral, medial 
collateral, or cruciate ligament laxity identified.  

In sum, the evidence shows that the veteran suffers from 
chronic right knee pain and corresponding functional loss.  
With respect to functional loss, flexion of the right knee 
limited to 100-130 degrees and extension limited to -5 to 0 
degrees do not satisfy the criteria for a higher evaluation 
under the applicable diagnostic codes.  The Board has 
considered the functional impairment caused by the pain as 
set forth in the Deluca case.  To warrant the next higher 
evaluation of 20 percent the functional impairment must 
result in the equivalent of leg flexion limited to 30 degrees 
or extension limited to 15 degrees.  However, in view of the 
current range of motion findings, which do not warrant even a 
compensable rating under either Diagnostic Code 5260 or 5261, 
the Board finds that the current complaints are included in 
the 10 percent rating.

In sum, consideration that some limitation of flexion is 
shown, together with the veteran's complaints of continued 
pain, the Board finds that the level of impairment resulting 
from the veteran's right knee degenerative joint disease is 
comparable to painful motion of the left knee, for which a 10 
percent evaluation under Diagnostic Code 5010 has 
appropriately been assigned. See 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59. A higher than 10 percent evaluation for painful 
motion is simply not warranted in view of the slight degree 
of actual limitation of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However the veteran has not demonstrated 
any limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria. What the RO has done is assign a 10 percent rating 
under Code 5010 in recognition of the fact that there is some 
right knee limitation of motion with pain. The Board does not 
interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion and 
limitation of extension due to pain and believes that the 10 
percent rating for limitation of motion with pain (although 
noncompensable under Codes 5260 and 5261) under Code 5010 is 
all that is permitted under that regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Accordingly, the Board finds that a rating in excess of 10 
percent for arthritis of the right knee is not warranted.  
Furthermore, the Board finds that the current 10 percent 
rating represents the highest rating warranted since July 
1990. and staged ratings from that date are not applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).   
 
B.  Right knee post arthroscopy surgeries with history of 
synovitis and instability

The circumstances of this case require consideration and 
application of Esteban v. Brown, 6 Vet.App. 259 (1994), which 
held that residuals of an injury warranted separate ratings 
under separate criteria when none of the symptoms under one 
set of criteria was duplicative or overlapping with symptoms 
under alternate criteria,  In a precedent opinion, the VA 
General Counsel, applying the principles of Esteban to a knee 
disorder, held that where the service connected entity 
encompassed both instability and limitation of motion due to 
arthritis, separate ratings could be assigned under the 
Diagnostic Codes 5257 and 5003-5260,5261.

In view of the above, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and Deluca v. Brown, the Board finds that 
the veteran is appropriately rated at the 10 percent level 
for right knee impairment under Diagnostic Code 5257.  While 
it is shown that the veteran requires a brace, the right knee 
nevertheless exhibits as shown by the evidence summarized 
above, if any, only minimal instability.  In the absence of 
recurrent subluxation or locking of the right knee, moderate 
impairment has not been demonstrated. 

Accordingly, the Board finds that a rating in excess of 10 
percent for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability is not 
warranted.  Furthermore, the Board finds that the current 10 
percent rating represents the highest rating warranted for 
this manifestation of the veteran's right knee disorder since 
July 1990 and staged ratings from that date are not 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).   

TDIU

The veteran has requested a total rating for compensation 
purposes based on individual unemployability. He is presently 
service connected for irritable bowel syndrome with colitis, 
rated 30 percent disabling, bilateral pes planus and related 
foot disorders to include plantar fasciitis, hallux 
limitus/rigidus, degenerative joint disease of first 
metatarsophalangeal joint and posterior tibial tendonitis, 
rated 30 percent disabling, sleep apnea, rated 30 percent 
disabling, chronic prostatitis, rated 20 percent disabling, 
hemorrhoids, rated 10 percent disabling, chronic bursitis, 
left shoulder with history of dislocation, rated 10 percent 
disabling, chondromalacia patella left knee with synovitis 
and degenerative joint disease, rated 10 percent disabling, 
status post multiple arthroscopy surgeries, right knee, with 
synovitis, and history of instability, rated 10 percent 
disabling, and traumatic arthritis right knee, rated 10 
percent disabling. The veteran's combined schedular rating is 
90 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities providing at least 
one disability is rated at 40 percent or more and there is 
sufficient additional service- connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16(a). Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage. Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

In accordance with 38 C.F.R. § 4.16(b), if a veteran does 
meet the above percentage standards for a total rating, but 
is nevertheless unable to secure or follow a substantially 
gainful occupation by reason of service- connected 
disabilities, the veteran should be rated totally disabled. 
In arriving at such conclusion, the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue will be considered.

Here it is observed that in determining whether the veteran 
is entitled to a disability rating based upon individual 
unemployability, neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to 
prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor, which places 
his case in a different category than other persons with 
equal ratings of disability. Id. Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment. Id.

A review of the record reveals that the veteran has a college 
education. He has occupational training as an inventory 
management specialist, telemarketing, alcohol and drug 
counseling, and the waste recycling industry. He last worked 
full time in March 1995.

Although the veteran contends that he is unable to work 
because of his service-connected disabilities, the medical 
evidence in its entirety does not support this contention.  
The Board, based on the medical evidence cited above, cannot 
find that the veteran's service-connected disabilities 
evaluated at 90 percent disabling combined, cause him to be 
unable to secure and follow a substantially gainful 
employment, notwithstanding the medical opinion rendered by a 
VA physician in May 2003, that the veteran is not competitive 
in the work force and has limited likelihood of maintaining 
full time employment. While the evidence clearly indicates 
that the veteran has restrictions of employment as a result 
of service-connected disability, it does not indicate that 
the veteran is precluded from all forms of employment.  While 
the veteran's service-connected disabilities combine to limit 
squatting, kneeling, crouching, bending, repetitive climbing, 
standing and walking, the record contains no opinion by a 
qualified professional that sedentary employment is precluded 
by service-connected disabilities.

Here the Board observes that the veteran, albeit limited in 
the amount of walking he can perform, is capable of 
ambulation.  The range of motion of both the right and left 
knee is only slightly limited secondary to pain and 
stiffness.  The veteran's bilateral foot disorders result in 
moderately severe alteration of the veteran's ambulatory 
endurance but do not preclude ambulation.  His left shoulder 
causes moderate weakness and limits the ability to push or 
pull but is not otherwise productive of any other functional 
restriction.  Significantly when the veteran was examined in 
January 2005, the examiner reviewed the veteran's claims file 
and medical history and opined that the veteran's service-
connected orthopedic disabilities should not preclude 
sedentary employment.  The veteran's general VA examiner in 
January 2005 after examining the veteran and noting the 
restrictions imposed by the veteran's irritable bowel 
syndrome, chronic prostatitis and sleep apnea also concluded 
that the veteran with consideration for the manifestations of 
these disabilities and difficulties imposed by them could be 
employed in a sedentary work situation.  These two recent 
examiners, while observing restrictions on activities imposed 
by the service-connected disabilities, have not found that 
such disabilities have rendered the veteran incapable of 
employment.  The veteran, by virtue of his college education, 
is suited to performing sedentary work.  The extent to which 
he is limited by the service-connected disabilities, such 
limitations are contemplated and being compensated by the 90 
percent combined disability rating currently assigned for his 
condition.

Therefore, the Board finds that entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.


ORDER

A higher initial evaluation, in excess of 10 percent, for 
status post multiple right knee arthroscopy surgeries with 
history of synovitis and instability is denied.

A higher initial evaluation, in excess of 10 percent, for 
right knee arthritis is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


